DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Response to Amendment
The 112(b) rejection of claim 9 is withdrawn.
Response to Arguments
Applicant’s arguments, filed 1/27/2022, with respect to the rejection of claim 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Johnson (US20020101595).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goszyk (United States Patent 4938599) in view of Johnson (United States Patent Application Publication 20020101595).
As to claim 1, Goszyk teaches an optical measuring device comprising: 
 	an emission device (Figure 1, element 10) configured to emit a scanning light, of which an optical axis parallely moves in a direction vertical to the optical axis (the beam created by the slit 90 moves vertically as the drum 70 rotates), to an object (Figure 1, element 40);
 	a light receiving element (Figure 1, element 80) configured to perform photoelectric conversion with respect to the scanning light after passing over the object (element 80 is a photodetector that receives light and feeds a signal to the electric circuit of Figure 8);
 	a calculation device (Figure 5, esp. element 214) configured to calculate, from a voltage wave obtained from time change of an electrical signal that is output by the light receiving element, a distance corresponding to a time range from a first edge with respect to a voltage value where the scanning light is not interrupted by the object and a second edge with respect to a voltage value where the scanning light is interrupted by the object, when a part of the scanning light is interrupted by the object for the time range (column 9, lines 52-54, in more detail column 9, line 35 – column 10, line 12);

 	Goszyk does not teach wherein the object has a level difference in a direction vertical to the optical axis of the scanning light and vertical to a scanning direction of the scanning light. However, it is known in the art as taught by Johnson. Johnson teaches the object (Abstract “camshaft”) has a level difference in a direction vertical to the optical axis of the scanning light and vertical to a scanning direction of the scanning light (Figures 3, also 4). It would have been obvious to one of ordinary skill in the art at the time of filing to have the object has a level difference in a direction vertical to the optical axis of the scanning light and vertical to a scanning direction of the scanning light, in order to make the machine more useful.
As to claim 5, Goszyk in view of Johnson teaches everything claimed, as applied above in claim 1, in addition a cross section shape of the scanning light has a longer diameter and a shorter diameter, the longer diameter intersecting with a scanning direction of the scanning light (Figure 1, element 90 is a horizontal slit, and beam created by light passing through it inherently has a longer and shorter dimensions).
As to claim 6, the method would flow from the apparatus of claim 1.
As to claims 7-8, Goszyk in view of Johnson teaches everything claimed, as applied above in claim 1. Regarding the limitations of claims 7 and 8, apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Regarding claim 7, the claim describes the object being measured and not any change to the structure of the invention. Regarding claim 8, the claims described the voltage being received by measuring an object and again, no change to the structure of the invention. As such, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II), also MPEP 2115 (“Material or Article Worked Upon Does Not Limit Apparatus Claims”).
As to claim 9, Goszyk in view of Johnson teaches everything claimed, as applied above in claim 1, in addition the optical axis of the scanning light parallely moves in the direction vertical to the optical axis when the optical axis is at an initial point (Figure 1, there is light above and below the object 40, similar to applicant’s Figure 2, and the choice of starting point is an obvious matter of design choice).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goszyk in view of Johnson, and in further view of Skunes et al (United States Patent 5278634).
As to claim 2, Goszyk in view of Johnson teaches everything claimed, as applied above in claim 1, with the exception of the calculation device is configured to calculate the distance, from a middle point of the first edge and a middle point of the second .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goszyk in view of Johnson, and in further view of Takayama (United States Patent Application Publication 20060017940).
As to claim 3, Goszyk in view of Johnson teaches everything claimed, as applied above in claim 1, with the exception of a maximum diameter of a cross section of the scanning light is 30 .mu.m or more and 2 mm or less. However, it is known in the art as taught by Takayama. Takayama teaches a maximum diameter of a cross section of the scanning light is 30 .mu.m or more and 2 mm or less (paragraphs 0036-0037). It would have been obvious to one of ordinary skill in the art at the time of filing to have a maximum diameter of a cross section of the scanning light is 30 .mu.m or more and 2 mm or less, in order to increase the accuracy of the measurements.
 	Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have any size beam desired, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goszyk in view of Johnson, and in further view of Petrohilos et al (United States Patent 4007992).
As to claim 4, Goszyk in view of Johnson teaches everything claimed, as applied above in claim 1, with the exception of a cross section shape of the scanning light has a diameter smaller than the distance in a scanning direction of the scanning light. However, it is known in the art as taught by Petrohilos. Petrohilos teaches a cross section shape of the scanning light has a diameter smaller than the distance in a scanning direction of the scanning light (Figure 4, light beam 50a is scanned across larger object 64 by mirror 56). It would have been obvious to one of ordinary skill in the art at the time of filing to have a cross section shape of the scanning light has a diameter smaller than the distance in a scanning direction of the scanning light, in order to have a more intense beam.
 	Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have any size beam desired, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877